400 F.3d 964
June TONEY, Plaintiff-Appellant,v.L'OREAL U.S.A., INC., The Wella Corporation, and Wella Personal Care of North America, Inc., Defendants-Appellees.
No. 03-2184.
United States Court of Appeals, Seventh Circuit.
February 3, 2005.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division. No. 02 C 3002. Ronald A. Guzman, Judge.
Thomas J. Westgard, Chicago, IL, for Plaintiff-Appellant.
John S. Letchinger, Wildman, Harrold, Allen & Dixon, Daniel M. Feeney, Miller, Shakman & Hamilton, Chicago, IL, for Defendants-Appellees.
Before KANNE, Circuit Judge, EVANS, Circuit Judge, WILLIAMS, Circuit Judge.
ORDER
PER CURIAM.


1
Upon consideration of the petition for rehearing and petition for rehearing en banc, filed on October 1, 2004, by plaintiff-appellant,


2
IT IS ORDERED that the petition for rehearing is GRANTED and the opinion and judgment issued on September 21, 2004, are VACATED.


3
Further, supplemental briefing is ORDERED and should be directed to the following question: Should Baltimore Orioles, Inc. v. Major League Baseball Players Ass'n, 805 F.2d 663, 674-79 (7th Cir.1986) remain the controlling law in this circuit in light of Brown v. Ames, 201 F.3d 654 (5th Cir.2000); Landham v. Lewis Galoob Toys, Inc., 227 F.3d 619 (6th Cir.2000); and, Downing v. Abercrombie & Fitch, 265 F.3d 994 (9th Cir.2001)?


4
The supplemental briefs are limited to 15 pages. The supplemental briefs of the appellant and appellees are due by February 24, 2005.